Citation Nr: 0619970	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In connection with his appeal the veteran testified at a 
videoconference hearing in September 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2005).  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in July 2003, prior to its initial adjudication of the 
claim.  Although the originating agency did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the RO made extensive efforts to verify the 
veteran's claimed stressors and obtained command chronologies 
for the veteran's unit as well as a response from the Marine 
Corps Historical Center.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  



Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).
The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

The veteran is seeking service connection for PTSD based on 
two claimed in-service stressors.  First, the veteran 
contends that he participated in the transportation of the 
bodies of seven U.S. servicemen killed in an explosion of a 
military vehicle, when "1000 pounds of C-4" were 
accidentally ignited.  Second, the veteran contends that he 
was exposed to shelling at the base where he was stationed.  

The service records do not show that the veteran engaged in 
combat with the enemy for purposes of the combat presumption.  
The veteran's military occupational specialty was motor 
vehicle operator; this by itself does not imply participation 
in actual combat.  

There is no evidence of awards or decorations indicative of 
combat.  Although the veteran was awarded the National 
Defense Service Medal, such was awarded to all personnel for 
honorable active service for any period between June 27, 
1950, and July 27, 1954, or between January 1, 1961 and 
August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  The Vietnam Service Medal awarded to the veteran was 
also awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965, and March 
28, 1973, in Thailand, Laos, or Cambodia or the airspace 
thereover in direct support of operations in Vietnam.  
Similarly, the Republic of Vietnam Campaign Medal was awarded 
to all service personnel within the cited theater, and it, 
too, is not determinative of combat participation.  See Army 
Regulation 672-5-1, 28.  

While the veteran's representative contends that the veteran 
"was most likely exposed to life-threatening combative 
activities" the law requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

The RO obtained command chronologies for the veteran's unit 
for the three-month period surrounding the June 1968 date 
identified by the veteran for the claimed stressor of 
transporting bodies of seven deceased U.S. servicemen.  There 
is no record of an incident resulting in the death of seven 
U.S. servicemen, or any incident similar to that described by 
the veteran.  The command chronologies show that several 
servicemen were killed during this period, however, they were 
killed in separate incidents not related to the explosion 
described by the veteran. 

The Board also notes that, in the initial stressor statement 
and at his September 2003 VA examination, the veteran stated 
that he was assigned to recover the bodies of the seven 
deceased servicemen.  He stated that the body parts were 
strewn about, and that they could not use body bags but had 
to gather them in a parachute.  At his January 2005 hearing, 
the veteran stated that the body parts were spread over a 5-
mile radius.  He later stated that it might have been 5 
kilometers.  In either case, from a perspective of simple 
logic, this would appear to be highly improbable.  

In addition to the conflicts between the veteran's account 
and the official reports, the Board also notes some internal 
discrepancies in the veteran's statements, which further 
reduce their credibility.  The veteran stated in a June 2003 
account that the servicemen killed were people he knew, 
liked, and respected.  Yet, he did not provide any of their 
names or imply that he had such information.  He also stated 
that other people witnessed the incident, but he did not 
remember the names of the witnesses either.  While it is 
conceded that a significant amount of time has passed since 
the incident, and that the veteran's memory may have dimmed 
with time, this does not enhance the probative value of the 
veteran's account, but rather further reduces it.  

The Board must also acknowledge the veteran's financial 
interest in the outcome of the claim, as the veteran's 
current account appears to correspond to the filing of his 
claim for monetary benefits.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).  Prior to that, in a June 1998 mental health 
evaluation, the veteran simply stated that he had one tour in 
Vietnam with minimal combat.  No stressors were reported and 
the veteran was diagnosed with a sleep disorder.

Based on the numerous conflicts, discussed above, between the 
veteran's current statements and the official documented 
history of the veteran's unit, and his service personnel 
records, the Board finds the veteran's statements with 
respect to the claimed stressor of having transported seven 
deceased U.S. servicemen in or about June 1968 to be lacking 
in credibility.  Similarly, for the reasons discussed below, 
the Board has found the veteran's statements concerning his 
participation in combat to be lacking in credibility.

The Board notes that the veteran added an additional stressor 
at his October 2005 hearing.  He claimed that he was exposed 
to rocket and mortar attacks at his base in Da Nang.  
However, the Board finds that the veteran's account is 
lacking in detail and is too vague to be verified.  The 
veteran stated, "I don't know what to say other than they 
happened."  He did not know where the mortars hit and did 
not see them, although he claims to have felt the concussion.  

This case is thus distinguished from the facts of Suozzi v. 
Brown, 10 Vet. App. 307 (1997), or Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The Court in Souzzi (as cited in 
Pentecost) held that, where there was evidence of a stressful 
event that implied the veteran's personal exposure, 
corroboration of every detail was not required.  In those 
cases the general fact of the claimed events was confirmed by 
official sources and only the veteran's involvement was 
questioned.  In this case, however, the lack of any 
significant detail in the veteran's account leaves the Board 
with no basis for comparison with the incidents noted in the 
command chronologies.  The Board notes that while other units 
were specifically noted to have come under mortar fire, the 
veteran's unit, H & S Company, was not identified as being 
involved in any mortar attacks.  Based on the lack of detail 
in the veteran's account, the Board concludes that the 
command chronologies do not in fact provide evidence that 
implies the veteran's personal exposure.  

The Board further notes that the veteran did not mention the 
mortar attacks at his September 2003 VA examination, and in 
fact denied any other contributing combat events or other 
trauma.  This would appear to conflict with his statements at 
the hearing.  Moreover, the nexus opinion offered by the 
September 2003 examiner, which specifically related the 
veteran's PTSD to his exposure to death and dismemberment, 
i.e., the stressor of having recovered dismembered bodies, 
cannot therefore be said to apply to this recently added 
stressor.  

The veteran also claims in his June 2003 stressor statement 
that he witnessed and participated in the killings of Viet 
Cong.  However, as with the mortar attacks, his account lacks 
detail and cannot be verified.  
 
In sum, although the veteran has a current diagnosis of PTSD 
that has been related by a medical examiner to a specific 
stressor described by the veteran, his alleged non-combat 
stressor has not been corroborated by credible evidence and 
the preponderance of the evidence establishes that his 
claimed combat stressors did not occur.  Accordingly, the 
Board finds that service connection for PTSD is not in order.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


